Citation Nr: 1618363	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  13-20 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for PTSD from August 3, 2000, to March 12, 2007.  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1969 to May 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In August 2015, the Board adjudicated the Veteran's claim of entitlement to an evaluation in excess of 70 percent for PTSD beginning on March 12, 2007.  The Board also assigned an earlier effective date of August 3, 2000, for the grant of service connection for PTSD.  As for the evaluation assigned for the time period presently before the Board, the Board remanded the matter to afford the AOJ an opportunity to assign an initial evaluation.  The matter has been returned to the Board for appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the August 2015 remand, the Board directed the RO to assign an initial evaluation for the Veteran's PTSD from August 3, 2000, to March 12, 2007.  In a September 2015 rating decision, the RO assigned a 50 percent evaluation, effective from August 3, 2000.  The RO cited to VA medical center records from November 21, 2000, through September 8, 2015, and noted an SSA Administrative Law Judge's determination in which there were no details relative to the impairment caused by the Veteran's PTSD.  The RO then noted the assignment of two GAF scores that were not inconsistent with a 50 percent evaluation.  

In November 2015, the Veteran's representative submitted an argument asserting that the records were not properly reviewed and that the proper development was not conducted.  The Board finds that a retrospective opinion would be helpful in this regard, and that the Veteran should provide a history of his symptoms to the examiner.  Accordingly, the Veteran should be provided a retrospective medical opinion sufficient for evaluation of the severity of the Veteran's PTSD under the appropriate rating code from August 3, 2000, to March 12, 2007.  See Chotta v. Peake, 22 Vet. App. 80 (2008); Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  

On remand, the AOJ should seek to obtain any additional records of treatment for PTSD from August 3, 2000, to March 12, 2007, that have not been associated with the Veteran's record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, particularly from August 2000 to March 2007.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, particularly from August 2000 to March 2007.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination for the purpose of obtaining a retroactive opinion as to the nature and severity of the Veteran's PTSD from August 3, 2000, to March 12, 2007.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit a full history from the Veteran regarding his PTSD symptoms during this time period.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire, but must expressly determine the severity of the Veteran's PTSD from August 3, 2000 to March 12, 2007, not the current severity of the Veteran's PTSD.  The examiner must also address the SSA medical records relating to the Veteran's PTSD from before August 2000.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




